Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     York March the 15th 1781
                  
                  The Number of Small frigats and Privateers that Are in the Bay Has Made it impossible for me to Carry the Detachement farther down than Annapolis, and I Have Requested the Governor of Maryland as well as the principal officers of the detachement to give out that we were going to join General Greene.  But the object of the Expedition is so perfectly known every where that our Sole dependance to keep Arnold Must Be upon the Aprehension He Has of a french fleet Being cruizing off the Capes.
                  For My part I Came in a Barge from Annapolis, and very luckly Escaped the dangers that were in the Way.  Clel Harrison will Have Given to Your Excellency A Minuted detaïl of the Reasons which Have Prompted me to this measure.  I Have taken His advice on the Matter, and Have no doubt But that Your Excellency (Considering the probability that No frigat would Have Been sent) will approve of the Step I Have taken to forward as much as possible Both the Advantage of the Expedition and the Honor of the American Arms.
                  On my Arrival (yesterday After noon) I Have found that Baron de Stubens Had Been Very Active in Making Preparations, and Agreable to What He tells me We shall Have five thousand Militia Ready to Operate.  This With the Continental detachement is Equal to the Business, and we Might very well do without Any Land force from Newport.
                  By papers found in the Baggage of a British officer (taken in a Boat) it seems that General Gregory Had a Correspondance with the Ennemy.  The Baron Has Suspended Him, But He is still with the troops.
                  Arnold is So well acquainted with the Coming of the detachement and His object is so well known that as I said Before our only chance to keep Him Must Be the idea of a french fleet Being off the Capes.  He is fortifying at Porsmouth and trying to Get Provisions.  There Has Been some trifling Scurmishes With the Militia.
                  To My Great Disappointement the french fleet Have not yet Appear’d.  If the Project Has Not Been Given up, they Must Be expected every Minute.  They Had double the time which they wanted, and Such winds As ought to Have Brought them in four days.
                  I wanted to Hold up the idea of My Going to the South ward.  But the Baron Says that if the detachement is not announc’d the Militia will desert.  He wanted me to take the Command immediately,  But I thought it More polite not to do it Untill the Detachement arrives or operations are Begun.
                  In your first letter to the Baron, I wish, My dear General, You will write to Him that I Have Been much satisfied with His preparations.  I want to please Him and Harmony Shall Be my first object.
                  As in all cases (even this of My Going to the Southward and Coming Here to make Arrangements with the Baron) I would Recconnoitre the Ennemy’s Works.  I will take an opportunity of doing it as soon as possible.  They Have not Been as yet Reconnoitred By the Baron, and I think it therefore More Necessary for me to see with My own Eyes.
                  As I am just arrived, My dear General, I cannot give you a very exact account of Matters.  This Letter I Send By Duplicate and Have the Honor to Be with the Highest Respect and Most tender affection Your Excellency’s Most obedient Servant and friend
                  
                     Lafayette
                  
                  
                     I Request that Your excellency will please to present My Respects to Mrs Washington Mrs Hamilton and Compliments to the family.
                  
                  
               